Pope, Judge.
Appellant brings a direct appeal from a judgment denying her visitation rights with her granddaughter, appellee’s daughter. As visitation privileges are a part of custody, Ledford v. Bowers, 248 Ga. 804 (1) (286 SE2d 293) (1982), this case can be reviewed only by application for discretionary appeal. OCGA § 5-6-35 (a) (2). Since such an appeal was filed with this court and denied by order dated April 5, 1985, this direct appeal is inappropriate and must be dismissed.

Appeal dismissed.


Deen, P. J., and Beasley, J., concur.